Citation Nr: 0634238	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis, to include headaches and hearing problems.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

3.  Entitlement to service connection for a bilateral hip 
strain with possible arthritic changes, to include as 
secondary to degenerative disc disease of the lumbar spine.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington in which the RO denied the benefits 
sought on appeal.  The veteran, who had active service from 
November 1969 to March 1970, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine and bilateral 
hip strain will be addressed in the remand portion of this 
opinion.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for residuals of spinal meningitis has been 
obtained.

2.  The evidence of record indicates that the veteran did not 
develop spinal meningitis in service; or that his currently 
diagnosed residuals of spinal meningitis are causally or 
etiologically related to service.




CONCLUSION OF LAW

The veteran does not have residuals of spinal meningitis that 
were incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for residuals of spinal meningitis, to include 
headaches and hearing problems, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Prior to the initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The June 2003 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claim; 
and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In August 2003, the veteran 
underwent a VA examination in connection with a separate 
claim that addressed his spinal meningitis. 

The Board observes that prior to the certification of the 
veteran's claim to the Board, the RO notified the veteran of 
the Dingess/Hartman v. Nicholson case, including an 
explanation of a disability rating and effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); March 
2006 letter from the RO.  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of spinal meningitis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Law & Analysis 

In this case, the veteran asserts entitlement to service 
connection for residuals of spinal meningitis, to include 
headaches and hearing problems, due to an alleged 
experimental vaccine for spinal meningitis that he was given 
during basic training in 1969.  See veteran's statements 
dated in July 2003 and June 2004; May 2006 hearing 
transcript, pgs. 2-6.  While viewing the evidence in the 
light most favorable to the veteran in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the evidence of record indicates that the 
veteran was admitted to a VA medical facility in August 1973 
with viral or infectious meningitis; and that he has a 
current diagnosis of status-post spinal meningitis with 
residual hearing problems. See July 2004 Long Beach VA letter 
with attachment; August 2003 VA examination report, p. 2.  
The veteran's present diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  

As for the second element necessary for a grant of service 
connection (an in-service occurrence or injury), the Board 
observes that the veteran's service medical records do not 
reveal a diagnosis of spinal meningitis in service.  In 
addition, the veteran's service separation examination 
revealed a normal neurological evaluation and a normal 
audiological examination.  See February 1970 report of 
medical examination.  Thus, there is no evidence that the 
veteran developed spinal meningitis in service or residuals 
thereof; nor does the veteran contend otherwise.  Rather, the 
veteran asserts that he developed spinal meningitis post-
service by way of a delayed onset of the illness as a result 
of a vaccination he received during basic training; and it is 
on this basis that he contends service connection should be 
granted.  See May 2006 transcript, pgs. 3-4.   

In regards to the veteran's theory of entitlement to service 
connection, the Board observes that the first and only 
reference post-service to a diagnosis of viral or infectious 
meningitis occurred in August 1973, over three years after 
the veteran separated from service. See July 2004 Long Beach 
VA letter.  This record consists of a copy of a hospital 
registration card which reports that the veteran was seen for 
viral or infectious meningitis on August 17, 1973, and 
released on August 28, 1973. Id., with attachment.  No other 
medical records from this medical treatment could be located. 
Id.  

The veteran testified that while hospitalized in 1973 with 
meningitis, his medical providers told him that his service 
vaccination records revealed he was given an experimental 
vaccine for spinal meningitis; and that they opined to him 
that his 1973 meningitis might have been a delayed reaction 
to this vaccination.  May 2006 hearing transcript, p. 2.  The 
veteran reported that his medical providers did not actually 
say that his 1973 meningitis and service vaccination were 
connected, but only that they might have been. Id. (" . . . 
the doctors didn't say this was connected.  But they said my 
[shot] records showed in 1969 every fifth person . . . 
received an experimental vaccine against spinal meningitis 
and they said they were concerned that I might have had a 
delayed reaction to the vaccine because I was one of the 
five").  

The Board observes that the veteran's service medical records 
do not reveal that he received an experimental vaccine for 
meningitis in service.  While the veteran indicated that his 
1973 VA medical providers had access to his service 
vaccination records, and that those records revealed his 
participation in the vaccination experiment, corroborative 
records reflecting such participation are not on file.  In 
addition, there is no evidence indicating that service 
medical records are missing from the veteran's service file.  
The only medical record that has been or could be located 
regarding the veteran's 1973 meningitis shows only that the 
veteran was diagnosed and treated for meningitis three years 
after he separated from service.  This single hospital record 
regarding this event does not reference the veteran's service 
medical records or vaccination records; nor does it report a 
relationship between the veteran's 1973 spinal meningitis and 
alleged vaccination in service.  

The veteran acknowledged during his May 2006 Board hearing 
the lack of medical documentation supporting his claim; and 
asserted that his medical records have either been 
legitimately misplaced or not disclosed. May 2006 hearing 
transcript, 
p. 5.  However, as mentioned previously, there is no 
indication in the record that the veteran's service medical 
file is incomplete or that any documentation is missing.  
Even if such were the case, the Board finds it unlikely that 
not only would the service medical records needed to 
corroborate the veteran's claim be missing, but that his 
pertinent 1973 VA medical treatment records (kept at the VA 
Medical Center) would disappear as well.  In essence, there 
is simply no competent evidence other than the veteran's 
statements that indicate the veteran received an experimental 
vaccination for spinal meningitis in service or that his 1973 
illness was in any way related to this alleged vaccination in 
service.  Absent such evidence, service connection cannot be 
granted.  
  
As for the third element of the service connection test 
(medical evidence of a nexus between the current disability 
and the in-service disease or injury), the Board acknowledges 
that the VA examination of record did not provide an opinion 
as to whether the veteran's spinal meningitis residuals were 
related to service.  However, such an opinion can not and 
could not be provided due to the lack of corroboration of the 
veteran's statements regarding his receipt of an experimental 
vaccination in service.  Without such corroboration, the 
medical opinion would be based entirely upon speculation.  

In addition, the Board finds that the veteran's remaining 
post-service VA medical records dated from February 2003 to 
January 2005 do not assist in supporting the veteran's claim 
since they only evidence treatment for hearing loss and 
headaches many years after the veteran separated from 
service. See VA medical records dated in August 2004 and 
January 2005.  While these records indicate that the veteran 
reported a history of spinal meningitis that he related to a 
vaccine he was given in service, such records do not 
constitute evidence of a medical nexus based upon those 
reports since the mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality. See June 2003 VA medical 
records ("PMHx: Spinal [meningitis] 1973, vaccine caused per 
patient"); LeShore v. Brown, 8 Vet. App. 406 (1996).  As 
such, the veteran's post-service medical records do not 
contain competent medical evidence of a nexus opinion in 
favor of the veteran's claim.  

Therefore, the Board concludes after reviewing all of the 
evidence of record that the preponderance of the evidence is 
against the veteran's claim.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  Therefore, 
service connection for residuals of spinal meningitis must be 
denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of spinal meningitis, to 
include hearing loss and headaches, is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine and bilateral 
hip strain with possible arthritic changes discloses a need 
for further development prior to final appellate review.  

The Board observes that the veteran's preservice medical 
records reveal that he was diagnosed in August 1969 with 
having a six month history of left sciatica and a diagnosis 
of a possible herniated disc at L5-S1. See medical records 
from Memorial Hospital dated in August 1969.  While a lumbar 
myelogram revealed only some very minimal questionable 
flattening of the L5-S1 left root sleeve, the veteran's 
private medical provider continued to opine (post-myelogram) 
that the veteran could have a herniated disc at L5-S1 on the 
left.  See August 1969 radiology consultation report; letter 
from the veteran's private medical provider dated late August 
1969.  Subsequently, the veteran underwent his enlistment 
service examination a little over a month after he was seen 
for his back complaints. See early October 1969 report of 
medical examination and report of medical history.  He 
officially entered service on November 28, 1969; and was seen 
at the service medical processing building on December 14, 
1969 with back complaints. See DD 214 form; service medical 
records dated in December 1969.  He was then diagnosed with a 
possible herniated disc and referred to the orthopedic 
clinic. See December 1969 service medical records.  
Subsequently, the veteran was placed on profile, found to be 
unfit for duty and discharged from service. See December 1969 
to February 1970 service medical records; February 1970 
report of medical examination.  

The Board observes that the veteran was afforded a VA 
examination that addressed his degenerative disc disease of 
the lumbar spine. See August 2003 VA examination report.  
However, the claims file was not made available to the 
examiner.  In addition, the Board observes that while the 
examiner performed a physical examination upon the veteran 
and diagnosed him with degenerative disc disease of the 
lumbar spine, he did not provide an opinion as to whether the 
veteran's degenerative disc disease of the lumbar spine was 
related to, caused by, or aggravated by any incident or 
injury in service.  No other VA orthopedic examination is of 
record.  Accordingly, the Board finds that a remand is 
necessary in this case in order for the veteran to be 
afforded a new VA orthopedic examination. 

As for the veteran's claim of entitlement to service 
connection for a bilateral hip strain, the Board is of the 
opinion that appropriate VCAA notice has not been provided to 
the veteran.  While the veteran was provided notice of the 
VCAA in June 2003 in regards to his hip claim, the letter did 
not inform the veteran of the elements necessary to establish 
entitlement to service connection on a secondary basis, but 
instead referenced only the three elements of the service 
connection test. See June 2003 letter from the RO, p. 5; May 
2006 hearing transcript, pgs. 12-13.  Thus, the veteran has 
not received appropriate VCAA notice pertaining to his claim 
of entitlement to service connection for bilateral hip strain 
secondary to degenerative disc disease of the lumbar spine.  
This procedural defect must be addressed prior to final 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  In doing so, the AMC is 
asked to ensure that the veteran is notified 
of the information or evidence necessary to 
substantiate a claim on the basis of 
secondary service connection. 

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of his degenerative disc 
disease of the lumbar spine and his 
bilateral hip strain with possible 
degenerative changes.  Any and all indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following the 
examination, to report complaints and 
clinical findings pertaining to the 
veteran's back and hip disorders.  A clear 
rationale for all opinions would be helpful, 
and a discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not that any current back 
disability is related to a disease or injury 
in service.  If it is determined that the 
veteran had a preexisting disability prior 
to service entrance, an opinion should be 
provided as to whether the preexisting back 
disability worsened or was aggravated during 
his period of military service, and if so, 
did such worsening constitute the natural 
progression of the disorder or a chronic 
aggravation due to service.  In responding 
to the aforementioned question, the examiner 
should note that temporary or intermittent 
flare-ups of a preexisting injury or disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, in contrast with 
symptoms, has worsened.  If aggravation of 
the veteran's preexisting back disorder is 
found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  

Lastly, the examiner should offer an opinion 
as to the nature and etiology of the 
veteran's bilateral hip strain with possible 
degenerative changes; and provide an opinion 
as to whether the veteran's hip disorder was 
either (a) caused by his degenerative disc 
disease of the lumbar spine or (b) 
aggravated by his degenerative disc disease 
of the lumbar spine.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


